Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7-8, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Appelt et al. (PGPub 2006/0125623) in view of Gueritee et al. (PGPub 2017/0265533).
As to claim 1, Appelt discloses an integrated protective equipment (Paragraph 10: facemask), comprising: a protective gear (Paragraph 10: facemask); at least one sensor affixed to the protective gear, the at least one sensor configured to generate sensor data (Paragraph 14: sensors); processing circuitry affixed to the protective gear and in communication with the at least one sensor, the processing circuitry including a processor and a memory (Paragraph 84, 90: processor with memory), the memory containing instructions that, when executed by the processor, configure the processor to: receive the generated sensor data (Paragraph 92: storing sensor information); and trigger an alert if the sensor data meets a predefined criteria, the predefined criteria include at least one threshold condition (Paragraph 79: thresholds).

While Appelt discloses using average temperature values as the trigger condition (Paragraph 89), Appelt does not explicitly disclose a cooling device, the cooling device being integrated into the protective gear; and trigger the cooling device integrated into the integrated protective equipment to begin cooling the integrated protective equipment if the sensor value of at least one of the human and environmental temperature data meets a second predefined criteria, the second predefined criteria including at least one threshold condition.
Gueritee discloses a cooling device, the cooling device being integrated into the protective gear (Fig. 2: heating element 206 integrated into wearable, Paragraph 137: heating element can be used as cooling effect); and trigger the cooling device integrated into the integrated protective equipment to begin cooling the integrated protective equipment if the sensor value of at least one of the human and environmental temperature data meets a second predefined criteria, the second predefined criteria (Claim 20: temperature threshold triggers a cooling effect).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Appelt to use a cooling effect as taught by Gueritee.
The motivation for such a modification would be to increase the comfort of the user (Gueritee; Paragraph 3).
As to claim 7, 14, Appelt discloses wherein the protective gear is a face mask (Paragraph 11: facemask).
As to claim 8, Appelt discloses a method for integrated protective equipment including a protective gear (Paragraph 10: facemask) and at least one sensor affixed to the protective gear (Paragraph 14: sensors), the at least one sensor configured to generate sensor data (Paragraph 14: sensors), the method comprising: receiving the generated sensor data (Paragraph 92: storing sensor information); and triggering an alert if the sensor data meets a predefined criteria, the predefined criteria include at least one threshold condition (Paragraph 79: thresholds).
Appelt additionally discloses using both ambient temperature sensors (Paragraph 86) and core body sensors (Paragraph 86), which also include using the average of the ambient temperature measurements (Paragraph 89).  While Appelt does not explicitly disclose averaging the core body temperatures, Appelt does disclose using average of the measurements of the physiological conditions (Paragraph 94), and as such, it would have been obvious to one of ordinary skill in the art would recognize to include body core temperature to be included as a monitored physiological condition as disclosed by 
While Appelt discloses using average temperature values as the trigger condition (Paragraph 89), Appelt does not explicitly disclose a cooling device, the cooling device being integrated into the protective gear; and trigger the cooling device integrated into the integrated protective equipment to begin cooling the integrated protective equipment if the sensor value of at least one of the human and environmental temperature data meets a second predefined criteria, the second predefined criteria including at least one threshold condition.
Gueritee discloses a cooling device, the cooling device being integrated into the protective gear (Fig. 2: heating element 206 integrated into wearable, Paragraph 137: heating element can be used as cooling effect); and trigger the cooling device integrated into the integrated protective equipment to begin cooling the integrated protective equipment if the sensor value of at least one of the human and environmental temperature data meets a second predefined criteria, the second predefined criteria including at least one threshold condition (Claim 20: temperature threshold triggers a cooling effect).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Appelt to use a cooling effect as taught by Gueritee.
The motivation for such a modification would be to increase the comfort of the user (Gueritee; Paragraph 3).
claim 15, Appelt discloses an integrated protective equipment (Paragraph 10: facemask), comprising: a sensor module configured to generate sensor data (Paragraph 14: sensors); and a condition module in communication with the sensor module, the condition module configured to: receive generated sensor data (Paragraph 92: storing sensor information); and trigger an alert if the sensor data meets a predefined criteria, the predefined criteria includes at least one threshold condition (Paragraph 79: thresholds).
Appelt additionally discloses using both ambient temperature sensors (Paragraph 86) and core body sensors (Paragraph 86), which also include using the average of the ambient temperature measurements (Paragraph 89).  While Appelt does not explicitly disclose averaging the core body temperatures, Appelt does disclose using average of the measurements of the physiological conditions (Paragraph 94), and as such, it would have been obvious to one of ordinary skill in the art would recognize to include body core temperature to be included as a monitored physiological condition as disclosed by Appelt (Paragraph 86).  Therefore it would have been obvious to monitor both averages of the ambient temperature and the body temperature in order to reduce false alarms that may be triggered by noise or random spikes in the signals. 
While Appelt discloses using average temperature values as the trigger condition (Paragraph 89), Appelt does not explicitly disclose a cooling device, the cooling device being integrated into the protective gear; and trigger the cooling device integrated into the integrated protective equipment to begin cooling the integrated protective equipment if the sensor value of at least one of the human and environmental temperature data 
Gueritee discloses a cooling device, the cooling device being integrated into the protective gear (Fig. 2: heating element 206 integrated into wearable, Paragraph 137: heating element can be used as cooling effect); and trigger the cooling device integrated into the integrated protective equipment to begin cooling the integrated protective equipment if the sensor value of at least one of the human and environmental temperature data meets a second predefined criteria, the second predefined criteria including at least one threshold condition (Claim 20: temperature threshold triggers a cooling effect).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Appelt to use a cooling effect as taught by Gueritee.
The motivation for such a modification would be to increase the comfort of the user (Gueritee; Paragraph 3).
As to claim 16, Appelt discloses an integrated protective equipment (Paragraph 10: facemask) comprising: a protective gear (Paragraph 10: facemask), the protective gear being a face mask (Paragraph 10: facemask); a plurality of sensors affixed to the protective gear the plurality of sensors configured to generate sensor data (Paragraph 14: sensors), the plurality of sensors including at least two different types of sensors of which at least one type is a human temperature sensor (Paragraph 26-40: body temperature); processing circuitry affixed to the protective gear and in communication with the at least one sensor, the processing circuitry including a processor and a (Paragraph 84, 90: processor with memory), the memory containing instructions that, when executed by the processor, configure the processor to: receive the generated sensor data (Paragraph 92: storing sensor information); determine analysis data by performing an analysis of the generated sensor data, the analysis data including an average measurement value over a period of time (Paragraph 89: time averaged values); and trigger an alert if the analysis data meets a predefined criteria, the predefined criteria include at least one human temperature threshold condition (Paragraph 79: thresholds).
Appelt additionally discloses using both ambient temperature sensors (Paragraph 86) and core body sensors (Paragraph 86), which also include using the average of the ambient temperature measurements (Paragraph 89).  While Appelt does not explicitly disclose averaging the core body temperatures, Appelt does disclose using average of the measurements of the physiological conditions (Paragraph 94), and as such, it would have been obvious to one of ordinary skill in the art would recognize to include body core temperature to be included as a monitored physiological condition as disclosed by Appelt (Paragraph 86).  Therefore it would have been obvious to monitor both averages of the ambient temperature and the body temperature in order to reduce false alarms that may be triggered by noise or random spikes in the signals.
While Appelt discloses using average temperature values as the trigger condition (Paragraph 89), Appelt does not explicitly disclose a cooling device, the cooling device being integrated into the protective gear; and trigger the cooling device integrated into the integrated protective equipment to begin cooling the integrated protective equipment if the sensor value of at least one of the human and environmental temperature data 
Gueritee discloses a cooling device, the cooling device being integrated into the protective gear (Fig. 2: heating element 206 integrated into wearable, Paragraph 137: heating element can be used as cooling effect); and trigger the cooling device integrated into the integrated protective equipment to begin cooling the integrated protective equipment if the sensor value of at least one of the human and environmental temperature data meets a second predefined criteria, the second predefined criteria including at least one threshold condition (Claim 20: temperature threshold triggers a cooling effect).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Appelt to use a cooling effect as taught by Gueritee.
The motivation for such a modification would be to increase the comfort of the user (Gueritee; Paragraph 3).

Response to Arguments
Applicant's arguments filed October 12, 2020 have been fully considered but they are not persuasive.
Regarding applicant’s argument on pages 3-4 that the prior art does not disclose trigger the cooling device if the sensor average value of at least one of the human and environmental temperature data meets a second predefined criteria, the second predefined criteria including at least one threshold condition, the examiner respectfully .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LAU whose telephone number is (571)270-7329.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.L/Examiner, Art Unit 2683                

/BRIAN A ZIMMERMAN/Supervisory Patent Examiner, Art Unit 2683